Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 6, 2018

                                      No. 04-16-00509-CR

                                       Malcolm GANDY,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR6350
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
        This appeal was originally submitted on briefs on September 6, 2017. However, on
February 1, 2018, after discovering a portion of the reporter’s record was missing, we withdrew
the submission date and ordered Maria Fattahi, the court reporter responsible for preparing the
missing portion of the reporter’s record, to file the record in this court on or before March 5,
2018. In response to our order, Ms. Fattahi filed a notification of late record, stating appellant
has not paid the total amount due for preparation of the record. According to the court reporter,
the total amount due for preparation of the reporter’s record is $738.78, which includes
preparation of the master index, pretrial motions, and exhibits. In her notification, the court
reporter further indicated appellant had only paid $609.00. Thus, based on the foregoing, we
ordered appellant to provide written proof to this court on or before March 15, 2018 that he had
paid the total amount of $738.78 to Ms. Fattahi for preparation of the record.

        As of today, appellant has not responded to our order. On March 22, 2018, the clerk’s
office of this court attempted to contact counsel by telephone, but could not reach him. Instead,
a message informing counsel that his response was past due was left with his receptionist.

        We therefore ORDER appellant to provide written proof to this court on or before April
16, 2018 that either (1) the fee for the preparation of the record from the missing portion has
been paid or arrangements have been made to pay the fee, or (2) appellant is entitled to the
record without prepayment of the reporter’s fee. See id. TEX. R. APP. P. 35.3(b). If appellant
fails to respond within the time provided, then we will set this case for submission and only
consider those issues or points raised in appellant’s brief that do not require a reporter’s record
for a decision. See id. R. 37.3(c).

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter Maria Fattahi.




                                                                     PER CURIAM

       ATTESTED TO: __________________________
                   Keith E. Hottle
                   Clerk of Court